COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00486-CV


TEXAS DEPARTMENT OF AGING                                       APPELLANTS
AND DISABILITY SERVICES AND
DENTON STATE SUPPORTED
LIVING CENTER

                                        V.

FARHAT CHISHTY, AS NEXT                                           APPELLEE
FRIEND OF HASEEB CHISHTY


                                    ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Motion To Dismiss.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a), 43.2(f).



                                                   PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: July 19, 2012




                             2